Citation Nr: 0801605	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-34 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) for the veteran's 
spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
March 1955.  The veteran passed away in April 2002, and the 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the Health 
Administration Center (HAC) of the Department of Veterans 
Affairs (VA), in Denver, Colorado.  The July 2006 decision 
found that the appellant was not eligible for CHAMPVA 
benefits, and that a previous finding of eligibility for 
CHAMPVA benefits was awarded erroneously.  The appellant 
disagreed with that determination.  

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was in 
effect at the 100 percent rate for adenocarcinoma of the 
right lung with metastasis to pleura, status post 
chemotherapy and radiotherapy secondary to asbestos exposure, 
effective from May 15, 2001.  

2.  The medical evidence of record indicates that the 
veteran's service-connected adenocarcinoma of the right lung 
with metastasis to pleura, status post chemotherapy and 
radiotherapy secondary to asbestos exposure was permanent and 
total on the effective date of service connection.

3.  The veteran died in April 2002 and service connection for 
the cause of the veteran's death was established in June 
2002.
4.  The appellant reached age 65 prior to June 5, 2001 and 
was not enrolled in Medicare Part B as of that date.  


CONCLUSION OF LAW

The criteria for establishment of appellant's basic 
eligibility for CHAMPVA benefits was met on May 15, 2001, the 
effective date of the veteran's service connection for lung 
cancer of a permanent and total nature.  38 U.S.C.A. 
§ 1781(a)(1), (d)(1)(A)&(B) (West 2002); 38 C.F.R. § 17.271 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of eligibility for CHAMPVA benefits, there is no 
prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.

II.  Eligibility for CHAMPVA benefits

CHAMPVA benefits are awarded to survivors and dependants of 
certain veterans pursuant to 38 U.S.C.A. § 1781.  The 
pertinent provisions are as follows:  

(a)  The Secretary is authorized to provide medical care, in 
accordance with the provisions of subsection (b) of this 
section, for - 

(1) The spouse or child of a veteran who has been 
adjudicated by VA as having a permanent and total 
service-connected disability; or

(2) The surviving spouse or child of a veteran who (A) 
died as a result of an adjudicated service-connected 
disability; or (B) who at the time of death had a total 
disability, permanent in nature, resulting from a 
service-connected disability; or

(3) The surviving spouse or child of a person who died 
on active military service and in the line of duty and 
not due to such person's own misconduct who are not 
otherwise eligible for medical care under chapter 55 of 
title 10 CHAMPUS/TRICARE.  38 U.S.C.A. § 1781; 38 C.F.R. 
§ 17.271.

(d)(1)(A)  An individual otherwise eligible for medical care 
under this section who is also entitled to hospital insurance 
benefits under Part A of the Medicare program is eligible for 
medical care under this section only if the individual is 
also enrolled in the supplementary medical insurance program 
under part B of the medical program.

	(B)  The limitation in subparagraph (A) does not apply 
to an individual who-
	
(i) has attained 65 years of age as of the date of 
the enactment of the Veterans' Survivor Benefits 
Improvements Act of 2001; and

(ii) is not enrolled in the supplementary medical 
insurance program under pat B of the Medicare 
program as of that date.

38 C.F.R. § 17.271(a) provides, in pertinent part, that the 
spouse of a veteran who has been adjudicated by VA as having 
a permanent and total service-connected disability; or the 
surviving spouse of a deceased veteran who died of a service-
connected disability are generally eligible for CHAMPVA 
benefits provided that they re not eligible under Title 10 
for the TRICARE Program or Part A of Title XVIII of the 
Social Security Act (Medicare) except as provided in 
paragraph (b) of this section.
(b)  CHAMPVA and Medicare entitlement.  

(1)  Individuals under age 65 who are entitled to 
Medicare Part A and enrolled in Medicare Part B, retain 
CHAMPVA eligibility as secondary payer to Medicare Parts 
A and B, Medicare supplemental insurance plans and 
Medicare HMO plans.  

(2)  Individuals age 65 or older, and not entitled to 
Medicare Part A, retain CHAMPVA eligibility.

(3)  Individuals age 65 on or after June 5, 2001, who 
are entitled to Medicare Part A and enrolled in Medicare 
Part B, are eligible for CHAMPVA as secondary payer to 
Medicare Parts A and B, Medicare supplemental insurance 
plans, and Medicare HMO plans for services received on 
or after October 1, 2001.  

(4)  Individuals age 65 or older prior to June 5, 2001, 
who are entitled to Medicare Part A and who have not 
purchased Medicare Part B, are eligible for CHAMPVA as 
secondary payer to Medicare Part A and any other health 
insurance for services received on or after October 1, 
2001.  

(5)  Individuals age 65 or older prior to June 5, 2001, 
who are entitled to Medicare Part A and who have 
purchased Medicare Part B must continue to carry Part B 
to retain CHAMPVA eligibility as secondary payer for 
services received on or after October 1, 2001.  
38 C.F.R. § 17.271(b).

Historically, the veteran's original claim of service 
connection for lung cancer secondary to asbestos exposure was 
received at the RO on May 15, 2001.  In support of his claim, 
the veteran submitted a May 2001 memorandum from Dr. 
Cerfolio, an associate professor at the University of Alabama 
School of Medicine, who noted that the veteran had been 
diagnosed with metastatic adenocarcinoma of the lung that had 
metastasized to the pleura.  Dr. Cerfolio explained that this 
meant the cancer had spread to the pleura and was not 
treatable by surgery, representing Stage IV cancer, the final 
and last stage of cancer.

A VA examination report from December 2001 revealed that the 
veteran's lung cancer was inoperable and that he had already 
had chemotherapy and radiotherapy, and would probably require 
additional chemotherapy in the future.  

In April 2002, the RO issued a rating decision granting 
service connection for adenocarcinoma of the right lung with 
metastasis to pleura, status post chemotherapy and 
radiotherapy secondary to asbestos exposure.  A 100 percent 
rating was assigned, effective from May 15, 2001.  

Notice of the April 2002 decision was sent to the veteran on 
April [redacted], 2002.  The veteran died the next day, as the death 
certificate lists April [redacted], 2002 as the date of the veteran's 
death.  Service connection for the cause of the veteran's 
death was subsequently granted by way of a June 2002 rating 
decision.  

At some point after the veteran's death, the appellant was 
awarded CHAMPVA benefits; however, a July 2006 decision 
letter from HAC notified the appellant that she had been 
awarded CHAMPVA benefits in error.  The letter stated, in 
pertinent part:

During a recent re-certification audit it 
was determined that you were granted 
eligibility for CHAMPVA benefits in 
error.

Public Law 107-17, signed June 5, 2001, 
states that if you are eligible for 
Medicare, you must have Medicare Parts A 
and B to qualify for CHAMPVA.  The law 
contained a provision for those 
individuals who were age 65 and eligible 
CHAMPVA beneficiaries prior to June 5, 
2001, allowing them to maintain their 
CHAMPVA eligibility even when they had 
not purchased Medicare Part B.  

In your case, although you were 65 by 
June 5, 2001, you were not eligible for 
CHAMPVA until after June 5, 2001.  As a 
result, it is a requirement under the law 
that if you have entitlement to Medicare 
Part A you must purchase Part B to 
establish eligibility for CHAMPVA.  If 
you choose to purchase Medicare Part B, 
you may reapply for CHAMPVA and your 
eligibility would begin on the date your 
Part B coverage is effective.  

According to this letter, the HAC determined that despite 
attaining the age of 65 prior to June 5, 2001, and having 
Medicare Part A, the appellant did not otherwise become 
eligible for CHAMPVA benefits until the veteran's death in 
April 2002.  See 38 U.S.C.A. § 1781(a)(2).  Because that date 
is after June 5, 2001, the HAC found that the appellant 
needed to purchase Medicare Part B in order to attain 
eligibility.  

The HAC followed up with a letter to the appellant, 
explaining that she was no longer eligible for CHAMPVA 
benefits based upon her need to obtain Medicare Part B.  The 
letter further explained that one of the stipulations for 
dependents who turned age 65 prior to June 5, 2001 is that 
Medicare B is required if the CHAMPVA eligibility date would 
be after June 5, 2001.  Because the effective date was 
established as April [redacted], 2002, the date of the veteran's 
death due to service-connected disability, the appellant was 
not considered "otherwise eligible" for CHAMPVA until she 
purchased Medicare Part B.  38 U.S.C.A. § 1781, 38 C.F.R. 
§ 17.271.

Simply put, the determining factor in this case is the timing 
of the appellant's basic eligibility for CHAMPVA benefits.  
If the appellant attained basic eligibility prior to June 5, 
2001, then she need not have Medicare Part B.  If basic 
eligibility was not attained until after June 5, 2001, then 
he did need Medicare Part B.  

There are three ways for the spouse of a veteran to attain 
basic eligibility for CHAMPVA.  (1) the veteran has a 
permanent and total service-connected disability; (2) the 
veteran died of a service-connected disability; or (3) the 
veteran died in service and in the line of duty and not due 
to such person's own willful misconduct.  In this case, the 
HAC found that that the appellant did not attain basic 
eligibility for CHAMPVA benefits until the veteran died of 
his service-connected disability (#2 above) in April 2002.  

The Board disagrees, finding that the appellant was otherwise 
eligible for CHAMPVA benefits prior to June 5, 2001.  More 
specifically, the appellant became eligible for CHAMPVA 
benefits on May 15, 2001, the effective date for the 
assignment of a 100 percent rating for lung cancer because 
the veteran's lung cancer was clearly permanent and total as 
of that date.  See 38 U.S.C.A. § 1781(a)(1).  Although the RO 
did not determine that the veteran's lung cancer had become 
permanent and total when it assigned the 100 percent rating, 
the medical evidence of record clearly supports such a 
notion.  By May 15, 2001, the veteran had Stage IV metastatic 
lung cancer that was inoperable.  Moreover, chemotherapy and 
radiation had not appeared to slow the progression of the 
lung cancer, as shown by metastasis to the pleura and the 
need for additional treatment.  There is absolutely no 
evidence to the contrary.  Moreover, the veteran was dead by 
the time notice of the grant of service connection for lung 
cancer with a 100 percent rating was received by the 
appellant.  As such, the veteran had died of lung cancer 
before he had an opportunity to argue that his service-
connected lung cancer was indeed permanent and total.  

In resolving all doubt in favor of the appellant, the 
veteran's service-connected lung cancer was permanent and 
total in nature on May 15, 2001, the effective date of 
service connection.  In turn, the veteran met the criteria 
for basic eligibility for CHAMPVA on May 15, 2001.  In light 
of the May 15, 2001 eligibility date, which is prior to June 
5, 2001, the appellant need only have attained the age of 65 
by June 5, 2001 - which she did; and have Medicare Part A, 
but not B as of June 5, 2001 - which she did.  

Accordingly, eligibility for CHAMPVA benefits has been 
established.


ORDER

Basic eligibility for CHAMPVA benefits is established as of 
May 15, 2001.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


